Case 8:19-cr-00061-JVS Document 712-1 Filed 08/16/21 Page1of3 Page ID #:15120

Exhibit A
AttornGaitaitid AddrOS@EbhdW& Document 712-1
Michael J. Avenatti, Pro Se

H. Dean Steward, Esq., Bar No. 85317 (Advisory Counsel)
17 Corporate Plaza, Suite #250

Newport Beach, CA 92660

Tel. (949) 481-4900

Fax (949)706-9994

Email: deansteward7777@gmail.com

Filed 08/16/21 Page 2of3 Page ID #:15121

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

United States of America
PLAINTIFF

Michael John Avenatti

DEFENDANT(S)

CASE NUMBER

SA CR No. 19-061-JVS

 

SUBPOENA IN A CRIMINAL CASE

 

TO: Evan Carter, Analysis Group, 1900 16th Street Suite 1100 Denver, CO 80202

'f YOU ARE HEREBY COMMANDED to appear in the United States District Court at the place, date and time

specified below to testify in the above case.

Place: Ronald Reagan Fed Bldg & U.S. Courthouse, 411 W. 4th Street, Santa Ana, CA

, Courtroom: 10C

 

Date: August 10, 2021 9:00 am

, Time:

YOU ARE ALSO COMMANDED to bring with you the following document(s) or object(s):

All text messages and emails (with attachments) sent to any government agent, employee, or Assistant U.S. Attorney in

connection with the above referenced case.

 

oy
$
$
ing IC.
. g
Aa) iy
Kiry K. Gray, Clerk of Court 1 N

  
  

<=
:
p:
&
o

&
>

July 30, 2021
Date

 

‘

‘STRicy OF ©

 

CR-21 (10/15)

SUBPOENA IN A CRIMINAL CASE

Page 1 of 2
Case 8:19-cr-00061-JVS Document 712-1 Filed 08/16/21 Page 30f3 Page ID #:15122

 

 

 

 

 

 

 

 

 

PROOF OF SERVICE
DATE PLACE
Received by
Server
DATE PLACE
Served
SERVED ON (PRINT NAME) FEES AND MILEAGE TENDERED TO WITNESS
O Yes ONo Amount $
SERVED BY (PRINT NAME) TITLE
DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing
information contained in the Proof of Service is true and correct.

Executed on
Date Signature of Server

 

Address of Server:

 

 

 

ADDITIONAL INFORMATION

 

 

 

 

CR-21 (10/15) SUBPOENA IN A CRIMINAL CASE Page 2 of 2
